UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 23, 2017 DELANCO BANCORP, INC. (Exact name of registrant as specified in its charter) New Jersey 0- 80-0943940 (State or other jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 615 Burlington Avenue, Delanco, New Jersey, 08075 (Address of principal executive offices) (Zip Code) (856) 461-0611 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (17 CFR §230.405) or Rule 12b-2 of the Securities Exchange Act of 1934 (17 CFR §240.12b-2). Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers . (d)On May 23, 2017, the Board of Directors of Delanco Bancorp, Inc. (the “Company”) appointed Corissa J. Briglia as a director of the Company. Ms. Briglia was appointed as a director of the Company pursuant to the terms of the previously disclosed Standstill Agreement, dated as of April 11, 2017, by and between the Company and Stilwell Activist Fund, L.P., Stilwell Activist Investments, L.P., Stilwell Partners, L.P., Stilwell Value LLC, Joseph Stilwell and Ms. Briglia. In connection with her appointment as a director, Ms. Briglia was not appointed to serve on any committee of the Company’s Board of Directors. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. DELANCO BANCORP, INC. Date: May 24, 2017 By: /s/ James E. Igo James E. Igo President and Chief Executive Officer
